UNITED STATES OF AMERICA
                      MERIT SYSTEMS PROTECTION BOARD
                                      2016 MSPB 29

                             Docket No. AT-0752-15-0860-I-1

                               Cathedral M. Henderson,
                                        Appellant,
                                              v.
                           Department of Veterans Affairs,
                                         Agency.
                                     August 18, 2016

           John Michael Brown, Augusta, Georgia, for the appellant.

           Edith W. Lewis, Columbia, South Carolina, for the agency.

                                         BEFORE

                            Susan Tsui Grundmann, Chairman
                               Mark A. Robbins, Member



                                 OPINION AND ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     affirmed his indefinite suspension based on a reasonable belief that he had
     committed a crime for which a period of imprisonment may be imposed. For the
     reasons discussed below, we DENY the petition for review and SUSTAIN the
     agency’s indefinite suspension action.

                                     BACKGROUND
¶2         The agency employed the appellant as a GS-13 Program Analyst at the
     Health Eligibility Center in Atlanta, Georgia. Initial Appeal File (IAF), Tab 6
     at 13. On July 8, 2015, a Federal grand jury indicted him on 50 counts of making
                                                                                       2

     false statements relating to heath care matters in violation of 18 U.S.C. § 1035,
     an offense punishable by fines, imprisonment, or both. Id. at 28, 31-38, 41. The
     indictment alleged that, between February 6 and February 11, 2014, the appellant
     “ordered employees of [the agency] under his direction to close over 2700
     unresolved authorized consults for medical care for veterans by falsely declaring
     the consults to have been completed or refused by the patients, when in truth and
     fact, as [the appellant] then well knew, the consults were still pending and
     unresolved, and the veteran patients were still waiting for the authorized medical
     consults.” Id. at 33.
¶3         On July 22, 2015, the agency proposed to indefinitely suspend the
     appellant because, based on the indictment, there was reasonable cause to believe
     that he was guilty of a crime punishable by imprisonment.         Id. at 23.    The
     appellant was allowed 7 calendar days to respond to the proposed action, and, on
     July 29, 2015, his representative submitted a response on his behalf denying the
     charges and requesting a stay of the personnel action.      Id. at 20-21, 23.   On
     August 7, 2015, the agency issued its decision imposing the indefinite suspension
     effective August 9, 2015. Id. at 15. The decision letter stated that the suspension
     would remain in effect until completion of the judicial proceedings pertaining to
     the conduct charged in the indictment and instructed the appellant to contact his
     supervisor no later than 10 days after the completion of the judicial proceedings
     to inform him of the disposition of the case. Id.
¶4         The appellant timely appealed the indefinite suspension to the Board and
     requested a hearing, which he later waived after the parties agreed that there were
     no factual issues in dispute. IAF, Tab 1, Tab 10 at 1. The administrative judge
     notified the parties of the pertinent law and burdens of proof and allowed them an
     opportunity to file closing briefs. IAF, Tab 10 at 1-3. On April 15, 2016, the
     administrative judge issued an initial decision affirming the indefinite suspension
     and finding no merit to the appellant’s allegations that the agency violated the
     statutory notice requirements. IAF, Tab 15, Initial Decision (ID). The appellant
                                                                                      3

     has timely filed a petition for review of the initial decision, the agency has
     responded in opposition, and he has replied to the agency’s response. Petition for
     Review (PFR) File, Tabs 1, 3-4.

                                        ANALYSIS
¶5         An indefinite suspension lasting more than 14 days is an adverse action
     appealable to the Board under 5 U.S.C. § 7513(d). 5 U.S.C. § 7512(2); Rogers v.
     Department of Defense, 122 M.S.P.R. 671, ¶ 5 (2015).         To establish that an
     indefinite suspension is valid, the agency must show that: (1) it imposed the
     suspension for an authorized reason; (2) the suspension has an ascertainable end,
     i.e., a determinable condition subsequent that will bring the suspension to a
     conclusion; (3) the suspension bears a nexus to the efficiency of the service; and
     (4) the penalty is reasonable.        Hernandez v. Department of the Navy,
     120 M.S.P.R. 14, ¶ 6 (2013).        As relevant here, one of the authorized
     circumstances for imposing an indefinite suspension is when the agency has
     reasonable cause to believe that an employee has committed a crime for which a
     sentence of imprisonment could be imposed.       Id.; Gonzalez v. Department of
     Homeland Security, 114 M.S.P.R. 318, ¶ 13 (2010) (enumerating a nonexhaustive
     list of the three circumstances in which the Board and our reviewing court have
     approved the use of an indefinite suspension).
¶6         The administrative judge found that the agency had reasonable cause, based
     on the grand jury indictment, to believe that the appellant had committed a crime
     punishable by imprisonment and that the indefinite suspension had an
     ascertainable end, bore a nexus to the efficiency of the service, and was a
     reasonable penalty.   ID at 4-7.   On review, the appellant challenges only the
     administrative judge’s finding that the agency had the requisite reasonable cause
     to impose the indefinite suspension. PFR File, Tab 1 at 6-9. Specifically, he
     argues that an indictment alone is insufficient to establish reasonable cause when,
     as here, the agency “made the criminal accusations against Appellant” and
                                                                                       4

     provided “the only evidence presented to the grand jury.” Id. at 8-9. In such a
     case, he argues, there must be a “third party review, law enforcement
     investigation, or evidence corroborating the criminal charges,” in addition to the
     indictment, to support a finding of reasonable cause. Id. at 8.
¶7         The Board has held that “reasonable cause” in the context of an indefinite
     suspension based on possible criminal misconduct is virtually synonymous with
     “probable cause,” which is necessary to support a grand jury indictment, i.e.,
     probable cause to believe that a crime has been committed and that the accused
     has probably committed it. Hernandez, 120 M.S.P.R. 14, ¶ 7. The issuance of an
     arrest warrant, or the actual arrest of an employee, is insufficient to meet this
     standard. Id. (citing Dunnington v. Department of Justice, 956 F.2d 1151, 1157
     (Fed. Cir. 1992)).   However, absent special circumstances, a formal judicial
     determination following a preliminary hearing or an indictment following an
     investigation and grand jury proceeding provides “more than enough evidence of
     possible misconduct to meet the threshold requirement of reasonable cause.”
     Dunnington, 956 F.2d at 1157; see Hernandez, 120 M.S.P.R. 14, ¶ 7. An agency
     may rely solely on a grand jury indictment to prove that there is reasonable cause
     to believe that the employee is guilty of a crime for which a sentence of
     imprisonment may be imposed. Dalton v. Department of Justice, 66 M.S.P.R.
     429, 436 (1995).
¶8         Here, as noted above, a Federal grand jury indicted the appellant on
     50 counts of making false statements relating to health care matters in violation
     of 18 U.S.C. § 1035, an offense punishable by fines, imprisonment of up to
     5 years, or both. IAF, Tab 6 at 33-37, 41. As discussed above, it is well settled
     that such evidence is sufficient to satisfy the agency’s “reasonable cause”
     requirement. Dunnington, 956 F.2d at 1157; Hernandez, 120 M.S.P.R. 14, ¶ 7.
¶9         The appellant’s contention on review that the indictment was based entirely
     on evidence and testimony provided by the agency, even if true, does not negate
     the fact that a grand jury indictment establishes reasonable cause to believe that a
                                                                                           5

      crime has been committed. This is true because a grand jury indictment is a
      conclusive determination of the issue of probable cause, and there is no
      requirement that the agency look into the judgment of the grand jury to determine
      whether the indictment was founded upon sufficient proof. Dalton, 66 M.S.P.R.
      at 436.   Therefore, we discern no basis to disturb the administrative judge’s
      finding that, in light of the grand jury indictment, the agency had reasonable
      cause to believe that the appellant had committed a crime punishable by
      imprisonment. ID at 5.
¶10         The appellant also argues on review, as he did below, that the agency
      violated his constitutional due process rights in effecting the indefinite
      suspension.   PFR File, Tab 1 at 9-10, Tab 4 at 4-7; IAF, Tab 12 at 14-15.
      Although the administrative judge considered and rejected the appellant’s
      contention that the agency violated his due process rights by failing to provide
      him 30 days’ advanced notice of the charges and notice of his Board appeal rights
      pursuant to 5 U.S.C. § 7513(b) and (d), she did not expressly consider the
      appellant’s constitutional due process claim in the initial decision. * ID at 7. We
      do so now.
¶11         The essential requirements of constitutional due process for a tenured
      public employee are notice of the charges against him, an explanation of the


      *
        In the initial decision, the administrative judge found that, pursuant to 5 U.S.C.
      § 7513(b), the appellant was not entitled to 30 days’ advance written notice of the
      proposed action because the agency had reasonable cause to believe that he committed a
      crime for which a sentence of imprisonment may be imposed. ID at 7; see 5 U.S.C.
      § 7513(b)(1) (stating that an employee is entitled to at least 30 days’ advance written
      notice of a proposed action “unless there is reasonable cause to believe the employee
      has committed a crime for which a sentence of imprisonment may be imposed”). The
      administrative judge also found that the appellant’s contention that the agency did not
      provide him with the notice of appeal rights required by 5 U.S.C. § 7513(d) was belied
      by the record. Id. The appellant does not challenge these findings on review, PFR File,
      Tabs 1, 4, and we discern no reason to disturb the administrative judge’s well-reasoned
      findings on these issues.
                                                                                       6

      evidence, and an opportunity for him to present his account of events. Cleveland
      Board of Education v. Loudermill, 470 U.S. 532, 546 (1985). When a summary
      suspension is based on reasonable cause to believe that a serious crime has been
      committed, due process requires that the employee be notified of the reasons that
      led to the finding of “reasonable cause to believe.”       Barresi v. U.S. Postal
      Service, 65 M.S.P.R. 656, 666 (1994). The appellant argues, however, that the
      agency failed to provide him notice of the specific charges against him and failed
      to give him a meaningful opportunity to respond to the proposed indefinite
      suspension. PFR File, Tab 1 at 9-10, Tab 4 at 4-7.
¶12         The agency notified the appellant by notice dated July 22, 2015, that it was
      proposing his indefinite suspension based on the fact that he was arrested and
      charged with 50 counts of “false statements related to health care matters” in
      violation of 18 U.S.C. § 1035. IAF, Tab 6 at 23. The proposal notice described
      the contents of the indictment and the results of the investigation that led to the
      indictment and explained that, based on the indictment, there was “reasonable
      cause to believe that [he] may be guilty of a crime for which a sentence of
      imprisonment may be imposed.” Id. The agency allowed the appellant 7 calendar
      days to make an oral or written response to the proposed suspension, and, on
      July 29, 2015, the appellant’s representative submitted a written response denying
      the charges.   Id. at 20-21, 23.   On August 7, 2015, the agency notified the
      appellant that he would be indefinitely suspended, effective August 9, 2015, for
      the reasons stated in the proposal notice.   Id. at 15. The decision letter also
      indicated that the deciding official carefully considered the appellant’s written
      reply in rendering her decision to impose the indefinite suspension. Id.
¶13         We find that the information contained in the notice of proposed indefinite
      suspension provided the appellant adequate prior notice of the specific reason for
      the indefinite suspension, i.e., reasonable cause to believe that he committed a
      criminal offense for which a term of imprisonment could be imposed.
      See Dawson v. Department of Agriculture, 121 M.S.P.R. 495, ¶¶ 8-13 (2014).
                                                                                        7

      Furthermore, we find that the agency afforded the appellant a reasonable amount
      of time—at least 7 days—to reply to the charge.        See 5 U.S.C. § 7513(b)(2)
      (stating that an employee against whom an action is proposed is entitled to “a
      reasonable time, but not less than 7 days, to answer orally and in writing”).
      Accordingly, we find that the appellant has failed to establish that the agency
      violated his constitutional due process rights.      The indefinite suspension is
      sustained.

                                           ORDER
¶14         This is the final decision of the Merit Systems Protection Board in this
      appeal. Title 5 of the Code of Federal Regulations, section 1201.113(c) (5 C.F.R.
      § 1201.113(c)).

                        NOTICE TO THE APPELLANT REGARDING
                           YOUR FURTHER REVIEW RIGHTS
            You have the right to request review of this final decision by the U.S.
      Court of Appeals for the Federal Circuit. You must submit your request to the
      court at the following address:
                                United States Court of Appeals
                                    for the Federal Circuit
                                  717 Madison Place, N.W.
                                   Washington, DC 20439

      The court must receive your request for review no later than 60 calendar days
      after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
      2012). If you choose to file, be very careful to file on time. The court has held
      that normally it does not have the authority to waive this statutory deadline and
      that filings that do not comply with the deadline must be dismissed. See Pinat v.
      Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
            If you need further information about your right to appeal this decision to
      court, you should refer to the Federal law that gives you this right. It is found in
      title 5 of the U.S. Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec. 27,
                                                                                  8

2012). You may read this law as well as other sections of the U.S. Code, at our
website, http://www.mspb.gov/appeals/uscode/htm.        Additional information is
available at the court’s website, www.cafc.uscourts.gov. Of particular relevance
is the court’s “Guide for Pro Se Petitioners and Appellants,” which is contained
within the court’s Rules of Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.



FOR THE BOARD:


______________________________
Jennifer Everling
Acting Clerk of the Board
Washington, D.C.